                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF GEORGIA
                                COLUMBUS DIVISION

SABAL TRAIL TRANSMISSION, LLC,

      Plaintiff,

v.                                               CIVIL ACTION FILE
                                                 NO. 4:16-cv-00107-CDL
5.38 ACRES OF LAND, MORE OR LESS,
IN COLQUITT COUNTY, GEORGIA,

and

G.B.A. ASSOCIATES, LLC,

      Defendants.


            ORDER FOR RELEASE AND RETURN OF SECURITY BOND

        Plaintiff Sabal Trail Transmission, LLC (“Sabal Trail”) has filed a Motion for Release

 and Return of Security Bond (the “Motion”) in this case. The Court having considered the

 Motion and for good cause shown,

        IT IS HEREBY ORDERED that the Motion is GRANTED. The security bond posted

 in this case is hereby released, and the Court directs the Clerk of the Court to return the

 original security bond to counsel for Sabal Trail at the following address: Andrew S. Koelz,

 Hunton Andrews Kurth LLP, Bank of America Plaza, Suite 4100, 600 Peachtree Street, N.E.,

 Atlanta, GA 30308-2216.

        IT IS SO ORDERED, this 24th day of October                         2018.


                                                 S/Clay D. Land
                                                CLAY D. LAND
                                                CHIEF U.S. DISTRICT COURT JUDGE
                                                MIDDLE DISTRICT OF GEORGIA
